DETAILED ACTION
The following is a Final Office Action in response to the Amendment/Remarks received on 5 October 2020.  Claims 32-34, 36, 40 and 41 have been amended.  Claims 35 and 42 have been cancelled.  Claims 1-31 were previously cancelled.  Claims 32-34 and 36-41 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see Remarks, pg. 5, filed 5 October 2020, with respect to the IDS are found unpersuasive.  
609.02    Information Disclosure Statements in Continued Examinations or Continuing Applications
A.    IDS That Has Been Considered (1) in the Parent Application, or (2) Prior to the Filing of a Request for Continued Examination (RCE)
2.    Continuation Applications, Divisional Applications, or Continuation-in-Part Applications Filed Under 37 CFR 1.53(b)
The examiner will consider information which has been considered by the Office in a parent application (other than an international application; see subsection I., above) when examining: (A) a continuation application filed under 37 CFR 1.53(b), (B) a divisional application filed under 37 CFR 1.53(b), or (C) a continuation-in-part application filed under 37 CFR 1.53(b). A listing of the information need not be resubmitted in the continuing application unless the applicant desires the information to be printed on the patent.
If resubmitting a listing of the information, applicant should submit a new listing that complies with the format requirements in 37 CFR 1.98(a)(1)  and the timing requirements of 37 CFR 1.97. Applicants are strongly discouraged from submitting a list that includes copies of PTO/SB/08 or PTO-892 forms from 

MPEP 1.98
(a) Any information disclosure statement filed under § 1.97  shall include the items listed in paragraphs (a)(1), (a)(2) and (a)(3) of this section.
(1) A list of all patents, publications, applications, or other information submitted for consideration by the Office. U.S. patents and U.S. patent application publications must be listed in a section separately from citations of other documents. Each page of the list must include:
(i) The application number of the application in which the information disclosure statement is being submitted;
(ii) A column that provides a space, next to each document to be considered, for the examiner’s initials; and
(iii) A heading that clearly indicates that the list is an information disclosure statement.

As a curiosity to the Applicant, the Examiner has struck through Application Nos. 13/806,730 and 15/376339 on the Information Disclosure Statement (PTO/SB/08a forms) filed 16 April 2019 and replaced it with Application No. 16/386,122 (instant application number). 

Applicant’s arguments, see Remarks, pg. 5, filed 5 October 2020, with respect to objected claims 32 and 41 have been fully considered and are persuasive in light of the claim amendments.  The objections of claims 32 and 41 have been withdrawn. 

Applicant's arguments see, Remarks, pg. 5, filed 5 October 2020 with respect to rejected claims 32-34 and 36-41 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive. 

Claim 32 still recites “the plurality of components” in line 10, hence the rejection of claim 32 is maintained.  Claims 33, 34 and 36-41, dependent from claim 32, also stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 32.

The disparate rejections of claims 34, 36, 37, 40 and 41 under 35 U.S.C. 112(b), as forth in the Non-Final Office Action mailed on 1 September 2020, are withdrawn in light of the claims amendments filed on 5 October 2020.

Applicant's arguments see, Remarks, pgs. 6-7, filed 5 October 2020 with respect to rejected claims 32-34 and 36-41 under 35 U.S.C. 103(a) have been fully considered but they are not persuasive. 

With respect to the Applicant’s argument, Finch, Anderson, Birkelund, Nesler, Paik, Sorenson, Thelander, or O’Neil, individually or combined, also do not teach or suggest the above-noted feature of claim 32.”  (see Remarks, pg. 7, paragraph 6)  The Examiner emphasizes that all anticipated components and limitations of pending claims are present in the prior art as supported below.  

In addition, the Examiner notes the limitations of “wherein the first component has a high priority and the second component has a low priority, wherein when the energy information indicates that the energy rate is high-price information, the first 

Claims 32-34 and 36-41 stand rejected under 35 U.S.C. 112(b) and 35 U.S.C. 103(a); and claims 37-39 stand rejected under 35 U.S.C. 112(d).

Information Disclosure Statement
The information disclosure statement filed 16 April 2016 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document (EP 2587734, KR 10-07011110 and JP 2002-0514362); each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Interpretation
Examiner Notes:  a) The Examiner notes Applicant's use of the term “capable of” in claim 32.  The Applicant is reminded that use of the "capable of" does not exclude the definition/interpretation of optional components and/or steps, i.e. the apparatus, system 

2111.04 [R-3]    “Adapted to,” “Adapted for,” “Wherein,” and “Whereby” Clauses
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A)    “ adapted to ” or  “adapted for ” clauses;
(B)    “ wherein ” clauses; and
(C)    “ whereby ” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’”

Examiner Note: Suggested claim language, “An energy consumption communicating with a network system and receiving energy information related to information ….” in claim 32, lines 1-2.

Claim 32 recites
“energy information related to information related to time-based pricing” in lines 2 and 8-9; and “an energy rate” in line 14.

	U.S. Patent Publication No. 2019/0244311 A1 (instant application):
energy information (for example, energy rate information) or additional information (for example, environment information), and a control unit 200 for controlling these components. (pg. 21, par. [0359])

	It appears the “energy information related to information related to time-based pricing”; and “an energy rate” are synonyms of each other and have been used interchangeable in the claim.  To avoid ambiguity in the claims, a consistent recitation for a limitation should be used.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 32-34 and 36-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 32 recites the limitation "the plurality of components" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  The limitation has been interpreted as “a plurality of components”.

Claims 33, 34 and 36-41, dependent from claim 32, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 32.

Claim 32 (lines 7-9) recites “an operation of a component is adjusted based on a priority among the plurality of assigned priorities, the energy information related to the information related to time-based pricings and the information other than information related to time-based pricing”; and claim 40 (lines 1-3) recites “wherein the operation of the energy consumption unit being adjusted based on the priority and the energy information”.  The operation of the energy consumption unit is being controlled only based on the two criteria of “the priority and the energy information” in claim 40 rather than the three recited criteria in parent claim 32; hence, claim 40 is rendered indefinite. 

Claim 32 (lines 7-9) recites “an operation of a component is adjusted based on a priority among the plurality of assigned priorities, the energy information related to the information related to time-based pricings and the information other than information related to time-based pricing”; and claim 41 (lines 1-2) recites “the operation of the component being adjusted based on the priority and the energy information”.  The operation of the component is being controlled only based on the two criteria of “the priority and the energy information” rather than the three recited criteria in parent claim 32; hence claim 41 is rendered indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 37-39 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The following limitations of claim 37 fail to further limit the limitations of claim 32:
Claim 32:
a second component having a larger power consumption amount per unit hour or energy usage rate than the first component,
wherein the second component is driven at a time interval at which an energy rate is lower than that of the first component, 
wherein the first component has a high priority and the second component has a low priority, wherein when the energy information indicates that the energy rate is high-price information, the first component is driven and an operation of the second component is limited, and wherein when an operation of the first component is completed and stopped during the energy information indicating that the energy rate is the high-price information, the second component having the operation limited returns to a state before the operation of the second component was limited so that the second component is driven.  (lines 12-22)

	Claim 37:
wherein the priority among the priorities comprises at least one of a priority of the component to operate preferentially (i.e. a low and high priority in claim 32), an operation start priority (i.e. the first component is driven and an operation of the second component is limited in claim 32), an energy 

	
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 38 and 39, dependent from claim 37, stand rejected under 35 U.S.C. 112(d) for the same rationale as set forth in claim 37.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 32, 36, 40 and 41 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2010/0146712 (hereinafter Finch) in view .

As per claim 32, Finch substantially teaches the Applicant’s claimed invention.  Finch teaches the limitations of an energy consumption unit capable of communicating with a network system and capable of receiving energy information related to information related to time-based pricing and information other than information related to time-based pricing, the energy consumption unit comprising: 
a plurality of assigned priorities (pg. 3, par. [0033]; i.e. appliances have a priority, some appliances have a higher priority than others);  
wherein an operation of a component (pg. 6, par. [0054]; i.e. functioning/features of dishwashers, clothes washers and clothes dryers) is adjusted based on a priority (i.e. priority of the appliance) among the plurality of assigned priorities (i.e. the priorities of the appliances), the energy information related to the information related to time-based pricing (i.e. current cost of supplied energy) and the information other than information related to time-based pricing (pg. 3, par. [0033], pg. 4, par. [0037] and pg. 5, par. [0051]; i.e. availability of supplied energy).

Not explicitly taught are a plurality of assigned priorities; 
wherein the plurality of components comprising: 
a first component; and 
a second component having a larger power consumption amount per unit hour or energy usage rate than the first component, 

wherein the first component has a high priority and the second component has a low priority, wherein when the energy information indicates that the energy rate is high-price information, the first component is driven and an operation of the second component is limited, and wherein when an operation of the first component is completed and stopped during the energy information indicating that the energy rate is the high-price information, the second component having the operation limited returns to a state before the operation of the second component was limited so that the second component is driven.

However Anderson, in an analogous art of load control (abstract and pg. 1, par. [0002]), teaches the missing limitations of a plurality of assigned priorities (pg. 2, par. [0019] and [0020]; assigning high or low priority values to loads); and 
wherein the plurality of components (Fig. 1, element 14; i.e. loads) includes a first component (e.g. a pump) and a second component (e.g. a hot water tank) having
a larger energy usage rate (i.e. duty cycle) than the first component (pg. 2, par. [0019] and pg. 3, par. [0029]), wherein the second component (e.g. a hot water tank) is driven at a time interval at which an energy rate is lower than that of the first component (pg. 4, par. [0032] and [0033]; e.g. the pump) for the purpose of controlling energy consumption (pg. 2, par. [0019]), 
wherein the first component (e.g. a pump) has a high priority and the second component (e.g. a hot water tank) has a low priority (pg. 4, par. [0032] and [0033]), wherein when the energy information indicates that the energy rate is higher priced 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Finch to include addition of the limitations of a plurality of assigned priorities; and wherein the plurality of components includes a first component and a second component having a larger energy usage rate than the first component, wherein the second component is driven at a time interval at which an energy rate is lower than that of the first component for the purpose of controlling energy consumption, wherein the first component has a high priority and the second component, wherein when the energy information indicates that the energy rate is higher priced information, the first component is driven and an operation of the second component is limited, and wherein when an operation of the first component is completed and stopped during the energy information indicating that the energy rate is the higher priced information, the second component having the operation limited returns to a state before the operation of the second component was 

	The combination of Finch in view of Anderson does not expressly teach an energy rate is high-price information.

However Nesler, in an analogous art of an energy management system (pg. 1, par. [0007]), teaches the missing limitation of an energy rate is high-price information (pg. 7, par. [0056]; i.e. cutting lower priority home loads during periods of high real time pricing (RTP) of energy) for the purpose of controlling energy consumption (pgs. 6-7, par. [0055]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Finch in view of Anderson to include addition of the limitation of an energy rate is high-price information to advantageously reduce peak demand on electric utilities (Nesler: pg. 2, par. [0024]).

As per claim 36, Finch in view of Anderson does not expressly teach the high-price information comprises one of recognitions of an on-peak time interval relating to the energy rate, an energy reduction signal, a under-frequency lower than a 
reference frequency, a small power generation amount, an operation command according to an operation priority, an energy consumption amount more than a 
reference amount, and limit information on the number of available components. 
 


Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Finch in view of Anderson to include addition of the limitation of the high-price information comprises one of recognitions of an on-peak time interval relating to the energy rate to advantageously reduce peak demand on electric utilities (Nesler: pg. 2, par. [0024]).

As per claim 40, the combination of Finch in view of Anderson does not expressly teach the operation of the energy consumption unit being adjusted based on the priority and the energy information is based on at least one of a number of available components, an available total energy consumption amount, or a total energy rate.

 However Nesler, in an analogous art of an energy management system (pg. 1, par. [0007]), teaches the missing limitation of the operation of equipment being adjusted based on the priority and the energy information is based on a total energy rate (pg. 6, par. [0049]; daily, monthly or yearly electrical usage/cost) for the purpose of controlling energy consumption (pg. 7, par. [0055]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Finch in view of Anderson to 

As per claim 41, Finch teaches the operation of the component being adjusted based on the priority and the energy information comprises an immediate limitation of the operation of the component (pg. 3, par. [0033] and pg. 6, par. [0056]; i.e. shutdowns and selective deactivation of at least one of the one or more power consuming functions to reduce power consumption in an energy savings mode). 

Claims 33 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Finch in view of Anderson in further view of Nesler and U.S. Patent Publication No. 2013/0043725 A1 (hereinafter Birkelund).

As per claim 33, the combination of Finch in view of Anderson in further view of Nesler does not expressly teach the second component is driven when the energy information is not high-price information. 

However Birkelund, in an angolous art of power transmission (pg. 1, par. [0006]), teach the missing limitation of the second component is driven when the energy information is not high-price information (pg. 4, par. [0079]; i.e. in case high case price turn off unnecessary power consumption) for purpose controlling components of a microgrid (pg. 4, par. [0079]).



As per claim 34, the combination of Finch in view of Anderson in further view of Nesler does not expressly teach the second component is driven when the energy information is low-price information. 

 However Birkelund, in an angolous art of power transmission (pg. 1, par. [0006]), teach the missing limitation of the second component is driven when the energy information is low-price information (pg. 4, par. [0079]; i.e. in case low case price initiate power consumption) for purpose controlling components of a microgrid (pg. 4, par. [0079]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Finch in view of Anderson in further view of Nesler to include addition of the limitation of the second component is driven when the energy information is low-price information to protect a power system from overload (Birkelund: pg. 2, par. [0033]).

Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Finch in view of Anderson in further view of Nesler and U.S. Patent Publication No. 2010/0145884 A1 (hereinafter Paik).

As per claim 37, the combination of Finch in view of Anderson in view of Nesler does not expressly teach the priority among the priorities comprises at least one of a priority of the component to operate preferentially, an operation start priority, an energy consumption amount priority, and an energy usage rate priority. 

However Paik, in an analogous art of an energy management system (pg. 1, par. [0004]), teaches the missing limitation of the priority among the priorities comprises at least one of an energy consumption amount priority (pg. 7, par. [0066]; i.e. priority criteria include a hierarchical list of loads in order of importance, wherein shedding rules for priority include rules regarding a current power consumption level) for the purpose of load control (pg. 7, par. [0066]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Finch in view of Anderson in view of Nesler to include addition of the limitation of the priority among the priorities comprises at least one of an energy consumption amount priority to avoid power failures such as brownouts, blackouts, etc. (Paik: pg. 2, par. [0011]).

 Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Finch in view of Anderson in further view of Nesler, Paik and U.S. Patent Publication No. 2007/0103835 A1 (hereinafter Sorenson).
As per claim 38, the combination of Finch in view of Anderson in further view of Nesler does not expressly teach the energy consumption amount priority comprises a current energy consumption amount priority or a power priority per unit hour; and 
the energy usage rate priority comprises a current energy usage rate priority or a usage rate priority per unit hour. 
 
However Paik, in an analogous art of an energy management system (pg. 1, par. [0004]), teaches the missing limitation of the energy consumption amount priority comprises a current energy consumption amount priority (pg. 7, par. [0066]; i.e. priority criteria include a hierarchical list of loads in order of importance, wherein shedding rules for priority include rules regarding a current power consumption level) for the purpose of load control (pg. 7, par. [0066]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Finch in view of Anderson in further view of Nesler to include addition of the limitation of the energy consumption amount priority comprises a current energy consumption amount priority to avoid power failures such as brownouts, blackouts, etc. (Paik: pg. 2, par. [0011]).

The combination of Finch in view of Anderson in further view of Nesler and Paik does not expressly teach the energy usage rate priority comprises a current energy usage rate priority or a usage rate priority per unit hour. 

However Sorenson, in an analogous art of power systems management (pg. 1, par. [0002]), teaches the missing limitation of the energy usage rate priority comprises a 

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Finch in view of Anderson in further view of Nesler and Paik to include addition of the limitation of the energy usage rate priority comprises a current energy usage rate priority to advantageously allow for a "smart system" to actively react to changes in loads and "load shedding" situations to produce suitable modern remote power management systems (Sorenson: pg. 1, par. [0009] and [0010]).

Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Finch in view of Anderson in further view of Nesler, Paik, Sorenson, U.S. Patent Publication No. 2003/0009705 A1 (hereinafter Thelander) and U.S. Patent Publication No. 2008/0154624 A1 (hereinafter O’Neil).

As per claim 39, Finch does not expressly teach, the component having a current energy consumption amount, a current energy usage rate, a power per unit hour, and a usage rate per unit hour that is greater than another component is assigned with a low priority. 

However Anderson, in an analogous art of load control (abstract and pg. 1, par. [0002]), teaches the missing limitation of the load having values greater than another component is assigned with a low priority (pg. 2, par. [0019]; i.e. assigning load with a 

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Finch to include addition of the load having values greater than another component is assigned with a low priority to best utilize the power available in an easy way without having to manually monitor all the loads (Anderson: pg. 1, par. [0005]).

The combination of Finch in view of Anderson in view of Nesler does not expressly teach the component having a current energy consumption amount, a current energy usage rate, a power per unit hour, and a usage rate per unit hour.

However Paik, in an analogous art of an energy management system (pg. 1, par. [0004]), teaches the missing limitation of a current energy consumption amount (pg. 7, par. [0066]; i.e. priority criteria include a hierarchical list of loads in order of importance, wherein shedding rules for priority include rules regarding a current power consumption level) for the purpose of load control (pg. 7, par. [0066]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Finch in view of Anderson in view of Nesler to include addition of the limitation of a current energy consumption amount to avoid power failures such as brownouts, blackouts, etc. (Paik: pg. 2, par. [0011]).



However Sorenson, in an analogous art of power systems management (pg. 1, par. [0002]), teaches the missing limitation of a current energy usage rate (pgs. 6-7, par. [0114]; i.e. a priority of a desired order in which to reconnect loads per current usage) for the purpose of load control (pgs. 6-7, par. [0114]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Finch in view of Anderson in view of Nesler and Paik to include addition of the limitation of a current energy usage rate to advantageously allow for a "smart system" to actively react to changes in loads and "load shedding" situations to produce suitable modern remote power management systems (Sorenson: pg. 1, par. [0009] and [0010]).

The combination of Finch in view of Anderson in further view of Nesler, Paik and Sorenson does not expressly teach the component having a power per unit hour and a usage rate per unit hour.

However Thelander, in analogous art of power management control (pg. 1, par. [0002]), teaches the missing limitation of a power per unit hour (pg. 10, par. [0092]; information of an amount of power consumed per hour by the appliance) for the purpose of determining the cost of the power consumption (pg. 10, par. [0092]).



The combination of Finch in view of Anderson in further view of Nesler, Paik, Sorenson and Thelander does not expressly teach the component having a usage rate per unit hour. 

However O’Neil, in an analogous art of an energy system (abstract and pg. 1, par. [0002]), teaches the missing limitation of a usage rate per unit hour (pg. 6, par. [0077] and Fig. 7, element 552; i.e. current usage-per-hour data) for the purpose of monitoring usage data (pg. 6, par. [0077]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Finch in view of Anderson in further view of Nesler, Paik, Sorenson and Thelander to include the addition of the limitation of a usage rate per unit hour to improve efficiency in energy consumption control (O’Neil: pg. 1, par. [0006]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	
	U.S. Patent Publication No. 2009/0319091 A1 discloses methods of controlling activation of electrical appliances can include reducing overlapping activation time of different electrical appliances.

	U.S. Patent Publication No. 2012/0226386 A1 discloses a method and a system for power management for a plant electrical network.

	U.S. Patent No. 4,125,782 discloses demand controller includes a microprocessor which is programmed to input data from switches on a control panel and output data to a set of eight circuits which control the operation of loads.

	U.S. Patent No. 4,336,462 discloses an electrical energy management 
system especially adapted for controlling the total electrical energy consumption of a circuit which includes a plurality of loads having different current demands.

	U.S. Patent No. 5,696,695 discloses an energy management and building automation system including a local area network or home automation data bus such as the CEBus.

	WIPO Publication No. WO 2012/093324 A1 discloses an electrical energy distribution apparatus for distributing electrical energy within an arrangement of electrical devices.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fennema can be reached on 571-272-2748.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2118